Citation Nr: 1433350	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-50 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation and an evaluation in excess of 50 percent on and after August 21, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1960 to June 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

 In August 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a March 2012 decision, the Board remanded the claim for further development.  

The Board again notes that although a 50 percent evaluation was assigned in an October 2008 rating decision, the Veteran has not expressed satisfaction with the noncompensable or 50 percent evaluations assigned during the appeal period.  Accordingly, the issue of an increased evaluation is still on appeal from the date that service connection was granted, April 12, 2006, and the issue is more appropriately characterized as a claim for an increased evaluation.

A review of the Veteran's Virtual VA file reveals a January 2014 Appellate Brief. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board notes that the Veteran submitted a September 2006 private audiogram and it is clear from the report that the test was conducted by a state-licensed audiologist and the graphical representation is sufficiently clear to permit the proper interpretation.  However, it is unclear from a review of the report whether the private audiologist used the Maryland CNC test pursuant to 38 C.F.R. § 4.85(a) (2013).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. 259, 260 (2011).  Additionally, the Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  As such, further clarification is needed as to the private audiological report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiologist who conducted the September 2006 audiogram to determine if the Maryland CNC word list was used during audiological testing.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



